


110 HR 5217 IH: Small Business Telework Promotion

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5217
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To direct the Administrator of the Small Business
		  Administration to conduct a demonstration program to raise awareness about
		  telework among small business employers, and to encourage such employers to
		  offer telework options to employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Telework Promotion
			 Act.
		2.FindingsThe Congress finds that—
			(1)Federal, State,
			 and local governments spend billions of dollars annually on the Nation’s
			 transportation needs;
			(2)congestion on the
			 Nation’s roads costs lost work time and increased fuel consumption;
			(3)on average,
			 on-road vehicles contribute 34 percent of nitrogen oxides emissions;
			(4)it is estimated
			 that staying at home to work requires 3 times less energy consumption than
			 commuting to work;
			(5)the average travel time to work is 25
			 minutes each way;
			(6)telework reduces
			 the volume of peak commuter traffic, thereby reducing traffic congestion and
			 air pollution;
			(7)the Nation’s
			 communities can benefit from telework, which gives workers more time to spend
			 at home with their families;
			(8)it is in the
			 national interest to raise awareness within the small business community of
			 telework options for employees;
			(9)the small business
			 community can benefit from offering telework options to employees because such
			 options make it easier for small employers to retain valued employees and
			 employees with irreplaceable institutional memory;
			(10)companies with
			 telework programs have found that telework can boost employee productivity 5
			 percent to 20 percent, thereby saving businesses valuable resources and
			 time;
			(11)individuals with
			 disabilities, including service-disabled veterans, who own or are employed by
			 small businesses could benefit from telework to their workplaces;
			(12)telework has the
			 potential to provide more employment opportunities in rural communities;
			 and
			(13)telework is seen
			 as a valuable tool in disaster preparedness and business continuity.
			3.Small business
			 demonstration program
			(a)In
			 generalThe Administrator of the Small Business Administration
			 shall carry out a competitive grant program under this section to raise
			 awareness about telework among small business employers and to encourage such
			 employers to offer telework options to employees.
			(b)Special outreach
			 to individuals with disabilitiesIn carrying out the program, the
			 Administrator shall make special efforts to conduct outreach to—
				(1)businesses owned by
			 or employing individuals with disabilities, and service-disabled veterans in
			 particular;
				(2)Federal, State,
			 and local agencies having knowledge and expertise in assisting individuals with
			 disabilities or service-disabled veterans; and
				(3)any group or
			 organization, the primary purpose of which is to aid individuals with
			 disabilities or service-disabled veterans.
				(c)Permissible
			 activitiesFunds received under a grant may be used only
			 to—
				(1)produce
			 educational materials and conduct presentations designed to raise awareness in
			 the small business community of the benefits and the ease of telework;
				(2)conduct
			 outreach—
					(A)to small business
			 concerns that are considering offering telework options; and
					(B)to entities
			 described in subsection (b); and
					(3)acquire telework
			 technologies and equipment to be used for demonstration purposes.
				(d)Report to
			 congressNot later than the end of fiscal year 2009, the
			 Administrator shall transmit to the Committee on Small Business of the House of
			 Representatives and the Committee on Small Business and Entrepreneurship of the
			 Senate a report containing the results of an evaluation of the program and any
			 recommendations as to whether the program, with or without modification, should
			 be extended.
			(e)DefinitionsIn
			 this section—
				(1)the term
			 disability has the same meaning as in section 3 of the Americans
			 with Disabilities Act of 1990 (42 U.S.C. 12102); and
				(2)the term
			 telework means the performance of any portion of work functions by
			 an employee outside the normal place of business under circumstances which
			 reduce or eliminate the need to commute.
				(f)TerminationThe
			 authority to carry out the program under this section shall terminate at the
			 end of fiscal year 2009.
			(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Small Business Administration $5,000,000 to carry out this section.
			
